Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach, suggest or make obvious, whether alone or in combination, the claims as a whole including receiving (transmitting) an indication of component carriers or bandwidth parts, transmitting (receiving) a group message indicating a subset of two or more of the component carriers or bandwidth parts that share a quasi co-location information, and receiving (transmitting) a control message indicating a TCI state is activated for each of the component carriers or bandwidth parts based on the group message. The closest prior art of record, Zhang et al. (US 20210091900), discloses a parallel determination of BWP QCL relationships (fig. 1). Examiner notes the PCT/ISA/210 and PCT/ISA/237 for PCT/US2020/054430 indicates a lack of inventive step; however, Examiner believes the suggested combination for providing UE-assisted feedback for QCL information fails to adequately disclose and make obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al. (US 2018/0288755; fig. 7), Rahman et al. (US 2021/0067979, fig. 14) and Raghavan et al. (US 2020/0229161; fig. 1 and paras. 3 and 20) each discloses providing TCI states for frequency resources having a QCL relationship.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on 

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462